UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : Name of Registrant: Address of Registrant: 811-21478 Vanguard CMT Funds P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2008  August 31, 2009 Item 1: Reports to Shareholders Vanguard ® CMT Funds August 31, 2009 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2008- August 31, 2009 Institutional 7-Day SEC Money Market Yield 2 : Vanguard Funds Average 1 8/31/2009 Vanguard CMT Funds Fund Total Returns Market Liquidity 1.04 % 0.89 % 0.26 % Municipal Cash Management 1.04 - - 0.26 1 Derived from data provided by Lipper Inc. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. FUND PROFILES As of 8/31/2009 These Profiles provide a snapshot of each funds characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.26 % Average Weighted Maturity 38 days Average Quality 1 Aaa Expense Ratio 2 0.005 % Sector Diversification (% of portfolio) Finance Certificates of Deposit 43.3 % Commercial Paper 13.2 Collateralized Repurchase Agreements 22.6 Treasury/Agency 19.6 Other Notes 0.9 Money Market Fund 0.4 Distribution by Credit Quality 1 (% of portfolio) Aaa 46.3 % Aa 41.4 A 12.3 1 Moodys Investors Service. 2 The expense ratio shown is from the prospectus dated December 15, 2008, and represents estimated costs for the current fiscal year based on the funds current net assets as of prospectus date. The expense ratio for the fiscal year ended August 31, 2009, was 0.005% MUNICIPAL CASH MANAGEMENT FUND Financial Attributes 7-Day SEC Yield 0.26 % Average Weighted Maturity 5 days Average Quality 1 MIG-1 Expense Ratio 2 0.01 % Distribution by Credit Quality 3 (% of portfolio) MIG-1/SP-1+ 85.4 % A-1/P-1 14.6 % Largest State Concentrations 4 Illinois 9.3 % Texas 8.6 New York 7.8 Florida 7.4 Ohio 6.9 Washington 4.5 Pennsylvania 4.5 Mississippi 3.4 Colorado 3.3 Michigan 3.1 Top Ten 58.8 % 1 Moodys Investors Service. 2 The expense ratio shown is from the prospectus dated December 15, 2008, and represents estimated costs for the current fiscal year based on the funds current net assets as of the prospectus date. The expense ratio for the fiscal year ended August 31, 2009, was 0.01%. 3 Ratings: Moodys Investor Service, Standard & Poors. 4 Percentages of total net assets. Performance Summary Average Annual Total Returns for periods ended June 30, 2009 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. CMT Funds Inception Date One Year Since Inception Market Liquidity 7/19/2004 1.39 % 3.55 % Municipal Cash Management 7/19/2004 1.28 2.54 Market Liquidity Fund Financial Statements Statement of Net Assets As of August 31, 2009 The fund provides a complete list of its holdings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SECs website at www.sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. Face Market Maturity Amount Value  Yield 1 Date ($ 000 ) ($ 000 ) U.S. Government and Agency Obligations (20.0%) 2 Federal Home Loan Bank 0.180 % 9/9/09 333,111 333,098 2 Federal Home Loan Bank 0.180 % 9/11/09 248,400 248,388 2,3 Federal Home Loan Bank 0.601 % 9/29/09 200,000 200,000 2 Federal Home Loan Bank 0.215 % 10/21/09 250,000 249,925 2 Federal Home Loan Bank 0.155 % 10/28/09 253,750 253,688 2 Federal Home Loan Bank 0.200 % 11/6/09 28,750 28,739 2,3 Federal Home Loan Bank 0.324 % 11/13/09 237,170 237,086 2 Federal Home Loan Bank 0.190 % 11/27/09 175,000 174,920 2 Federal Home Loan Mortgage Corp. 0.220 % 10/5/09 154,650 154,618 2,3 Federal Home Loan Mortgage Corp. 0.609 % 10/7/09 350,000 350,027 2 Federal Home Loan Mortgage Corp. 0.170 % 11/30/09 92,146 92,107 2 Federal National Mortgage Assn. 0.200 % 11/2/09 98,100 98,066 2,3 Federal National Mortgage Assn. 0.334 % 11/13/09 510,000 509,913 U.S. Treasury Bill 0.183 % 10/22/09 250,000 249,935 U.S. Treasury Bill 0.190 % 10/29/09 500,000 499,847 U.S. Treasury Bill 0.181%0.295% 11/19/09 600,000 599,662 U.S. Treasury Bill 0.300 % 11/27/09 200,000 199,855 U.S. Treasury Bill 0.346 % 12/10/09 300,000 299,712 U.S. Treasury Bill 0.290 % 12/17/09 400,000 399,655 Total U.S. Government and Agency Obligations (Cost $5,179,241) 5,179,241 Commercial Paper (13.4%) Finance - Auto (0.4%) Toyota Motor Credit Corp. 0.350 % 10/5/09 54,000 53,982 Toyota Motor Credit Corp. 0.350 % 10/6/09 50,000 49,983 103,965 Finance - Other (1.5%) General Electric Capital Corp. 0.210 % 9/21/09 150,000 149,983 General Electric Capital Corp. 0.350 % 10/5/09 50,000 49,983 General Electric Capital Corp. 0.260 % 10/19/09 100,000 99,965 General Electric Capital Corp. 0.250 % 12/1/09 100,000 99,937 399,868 Foreign Banks (7.9%) 4 Australia & New Zealand Banking Group, Ltd. 0.260 % 11/10/09 48,000 47,976 CBA (Delaware) Finance Inc. 0.300 % 9/3/09 16,000 16,000 CBA (Delaware) Finance Inc. 0.300 % 9/8/09 50,000 49,997 CBA (Delaware) Finance Inc. 0.350 % 9/9/09 100,000 99,992 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($ ) ($ ) CBA (Delaware) Finance Inc. % 9/18/09 CBA (Delaware) Finance Inc. % 9/21/09 CBA (Delaware) Finance Inc. % 9/22/09 CBA (Delaware) Finance Inc. % 10/6/09 CBA (Delaware) Finance Inc. % 11/2/09 CBA (Delaware) Finance Inc. % 11/6/09 4 Danske Corp. % 9/3/09 4 Danske Corp. % 9/10/09 4 Danske Corp. % 9/16/09 4 Danske Corp. % 9/22/09 4 Danske Corp. % 10/1/09 4 Danske Corp. % 10/13/09 4 Danske Corp. % 10/21/09 4 Danske Corp. % 10/26/09 4 Danske Corp. % 11/9/09 4 Danske Corp. % 12/1/09 Santander Central Hispano Finance (Delaware), Inc. % 9/8/09 Santander Central Hispano Finance (Delaware), Inc. % 9/18/09 Societe Generale N.A. Inc. % 10/1/09 Societe Generale N.A. Inc. % 11/2/09 Svenska Handelsbanken, Inc. % 10/20/09 4 Westpac Banking Corp. % 11/2/09 4 Westpac Banking Corp. % 11/3/09 4 Westpac Banking Corp. % 11/4/09 4 Westpac Banking Corp. % 11/6/09 Foreign Governments (1.0%) Caisse D'Amortissement de la Dette Sociale % 9/21/09 Caisse D'Amortissement de la Dette Sociale % 9/22/09 Caisse D'Amortissement de la Dette Sociale % 10/1/09 4 Electricite de France % 9/25/09 4 Kreditanstalt Fuer Wiederaufbau % 9/9/09 Foreign Industrial (0.4%) 4 Total Capital Canada, Ltd. % 11/25/09 4 Total Capital Canada, Ltd. % 12/1/09 Industrial (2.2%) Chevron Funding Corp. % 10/23/09 General Electric Co. % 9/17/09 General Electric Co. % 9/18/09 General Electric Co. % 9/21/09 General Electric Co. % 9/25/09 Total Commercial Paper (Cost $3,490,840) Certificates of Deposit (44.2%) Domestic Banks (1.5%) Bank of America, NA % 9/17/09 Bank of America, NA % 9/18/09 Bank of America, NA % 10/27/09 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($ 000 ) ($ 000 ) Bank of America, NA 0.300 % 11/2/09 75,000 75,000 State Street Bank & Trust Co. 0.290 % 10/22/09 100,000 100,000 375,000 Eurodollar Certificates of Deposit (12.7%) Banco Bilbao Vizcaya Argentaria, SA 0.280 % 12/1/09 45,000 45,000 Bank of Nova Scotia 0.250 % 9/1/09 200,000 200,000 Bank of Nova Scotia 0.250 % 10/19/09 250,000 250,000 Bank of Nova Scotia 0.240 % 10/27/09 50,000 50,000 BNP Paribas 0.370 % 10/6/09 39,000 39,000 Commonwealth Bank of Australia 0.380 % 10/1/09 200,000 200,000 Commonwealth Bank of Australia 0.230 % 10/27/09 100,000 100,000 Credit Agricole S.A. 0.250 % 9/8/09 70,000 70,000 Credit Agricole S.A. 0.500 % 9/21/09 75,000 75,000 Credit Agricole S.A. 0.450 % 9/22/09 40,000 40,000 Credit Agricole S.A. 0.360 % 10/1/09 35,000 35,000 Credit Agricole S.A. 0.530 % 10/5/09 75,000 75,000 Credit Agricole S.A. 0.350 % 10/16/09 45,000 45,000 Credit Agricole S.A. 0.430 % 10/19/09 75,000 75,000 Credit Agricole S.A. 0.320 % 11/2/09 75,000 75,000 Credit Agricole S.A. 0.450 % 11/2/09 75,000 75,000 Credit Agricole S.A. 0.450 % 11/2/09 50,000 50,000 Credit Agricole S.A. 0.300 % 11/4/09 50,000 50,000 Credit Agricole S.A. 0.400 % 11/10/09 17,000 17,000 Credit Agricole S.A. 0.370 % 11/25/09 30,000 30,005 Credit Agricole S.A. 0.370 % 11/25/09 35,000 35,006 DNB NOR Bank ASA 0.305 % 11/6/09 125,000 125,001 HSBC Bank PLC 0.350 % 9/24/09 150,000 150,000 HSBC Bank PLC 0.240 % 12/1/09 62,000 62,000 ING Bank N.V. 0.600 % 9/29/09 140,000 140,000 ING Bank N.V. 0.440 % 10/22/09 125,000 125,000 ING Bank N.V. 0.340 % 11/13/09 50,000 50,000 ING Bank N.V. 0.350 % 11/18/09 100,000 100,000 ING Bank N.V. 0.350 % 11/23/09 40,000 40,000 ING Bank N.V. 0.340 % 11/30/09 40,000 40,000 National Australia Bank Ltd. 0.380 % 10/1/09 50,000 50,000 National Australia Bank Ltd. 0.380 % 10/1/09 75,000 75,000 National Australia Bank Ltd. 0.350 % 10/8/09 100,000 100,000 National Australia Bank Ltd. 1.000 % 11/5/09 50,000 50,000 National Australia Bank Ltd. 0.290 % 11/9/09 250,000 250,000 National Australia Bank Ltd. 0.280 % 11/18/09 75,000 75,000 National Australia Bank Ltd. 0.250 % 12/1/09 140,000 140,000 Societe Generale 0.320 % 11/2/09 100,000 100,000 3,303,012 Yankee Certificates of Deposit (30.0%) Abbey National Treasury Services PLC (US Branch) 0.210 % 10/2/09 200,000 200,000 Abbey National Treasury Services PLC (US Branch) 0.250 % 10/19/09 200,000 200,000 Abbey National Treasury Services PLC (US Branch) 0.280 % 11/18/09 100,000 100,000 Abbey National Treasury Services PLC (US Branch) 0.250 % 12/1/09 35,000 35,000 Abbey National Treasury Services PLC (US Branch) 0.250 % 12/1/09 150,000 150,000 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($ ) ($ ) Australia & New Zealand Banking Group (New York Branch) % 9/21/09 Australia & New Zealand Banking Group (New York Branch) % 11/11/09 Australia & New Zealand Banking Group (New York Branch) % 12/1/09 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) % 9/9/09 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) % 9/17/09 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) % 9/21/09 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) % 10/23/09 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) % 10/26/09 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) % 10/29/09 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) % 11/3/09 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) % 11/6/09 Bank of Montreal (Chicago Branch) % 9/18/09 Bank of Montreal (Chicago Branch) % 10/7/09 Bank of Montreal (Chicago Branch) % 10/26/09 Bank of Montreal (Chicago Branch) % 11/5/09 Bank of Montreal (Chicago Branch) % 11/6/09 Bank of Nova Scotia % 10/26/09 Bank of Nova Scotia (Houston Branch) % 11/2/09 Bank of Nova Scotia (Houston Branch) % 11/4/09 Bank of Nova Scotia (Houston Branch) % 11/17/09 BNP Paribas (New York Branch) % 9/8/09 BNP Paribas (New York Branch) % 10/19/09 BNP Paribas (New York Branch) % 10/22/09 BNP Paribas (New York Branch) % 11/5/09 BNP Paribas (New York Branch) % 11/5/09 BNP Paribas (New York Branch) % 11/13/09 BNP Paribas (New York Branch) % 11/30/09 Dexia Credit Local SA (New York Branch) % 10/6/09 Dexia Credit Local SA (New York Branch) % 11/4/09 DNB NOR Bank ASA (New York Branch) % 9/1/09 DNB NOR Bank ASA (New York Branch) % 9/3/09 DNB NOR Bank ASA (New York Branch) % 10/13/09 DNB NOR Bank ASA (New York Branch) % 10/19/09 DNB NOR Bank ASA (New York Branch) % 10/27/09 DNB NOR Bank ASA (New York Branch) % 10/28/09 DNB NOR Bank ASA (New York Branch) % 11/19/09 DNB NOR Bank ASA (New York Branch) % 12/1/09 Fortis Bank SA/NV (New York Branch) % 9/8/09 Fortis Bank SA/NV (New York Branch) % 10/13/09 Lloyds TSB Bank PLC (New York Branch) % 9/21/09 Lloyds TSB Bank PLC (New York Branch) % 10/1/09 Lloyds TSB Bank PLC (New York Branch) % 10/2/09 Lloyds TSB Bank PLC (New York Branch) % 10/21/09 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($ 000 ) ($ 000 ) Lloyds TSB Bank PLC (New York Branch) 0.420 % 11/5/09 80,000 80,000 Lloyds TSB Bank PLC (New York Branch) 0.380 % 11/18/09 50,000 50,000 Lloyds TSB Bank PLC (New York Branch) 0.340 % 11/25/09 40,000 40,001 Nordea Bank Finland PLC (New York Branch) 0.300 % 9/1/09 75,000 75,000 Nordea Bank Finland PLC (New York Branch) 0.450 % 9/1/09 100,000 100,000 Nordea Bank Finland PLC (New York Branch) 0.310 % 9/3/09 39,990 39,990 Nordea Bank Finland PLC (New York Branch) 0.300 % 9/8/09 50,000 50,000 Nordea Bank Finland PLC (New York Branch) 0.510 % 9/29/09 74,000 74,000 Nordea Bank Finland PLC (New York Branch) 0.220 % 10/1/09 250,000 250,000 Nordea Bank Finland PLC (New York Branch) 0.220 % 10/5/09 100,000 100,000 Nordea Bank Finland PLC (New York Branch) 1.950 % 10/6/09 10,000 10,015 Nordea Bank Finland PLC (New York Branch) 0.590 % 10/29/09 40,000 40,000 Nordea Bank Finland PLC (New York Branch) 0.240 % 12/1/09 150,000 150,000 Rabobank Nederland NV (New York Branch) 0.350 % 9/3/09 75,000 75,000 Rabobank Nederland NV (New York Branch) 0.350 % 9/11/09 75,000 75,000 Rabobank Nederland NV (New York Branch) 0.350 % 10/1/09 100,000 100,000 Rabobank Nederland NV (New York Branch) 0.750 % 11/2/09 75,000 75,000 Rabobank Nederland NV (New York Branch) 0.470 % 11/5/09 71,600 71,619 Rabobank Nederland NV (New York Branch) 0.750 % 11/5/09 75,000 75,000 Rabobank Nederland NV (New York Branch) 0.290 % 11/6/09 200,000 200,000 Rabobank Nederland NV (New York Branch) 0.270 % 12/1/09 150,000 150,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.620 % 9/29/09 100,000 100,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.550 % 10/8/09 75,000 75,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.550 % 10/19/09 75,000 75,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.490 % 11/4/09 100,000 100,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.500 % 11/9/09 100,000 100,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.410 % 11/23/09 35,000 35,000 Royal Bank of Scotland PLC (New York Branch) 0.570 % 11/23/09 8,000 8,001 Societe Generale (New York Branch) 0.330 % 9/2/09 125,000 125,000 Societe Generale (New York Branch) 0.320 % 9/8/09 100,000 100,000 Societe Generale (New York Branch) 0.280 % 10/19/09 50,000 50,000 Societe Generale (New York Branch) 0.280 % 12/2/09 125,000 125,000 Svenska Handelsbanken (New York Branch) 0.350 % 9/17/09 100,000 100,000 Svenska Handelsbanken (New York Branch) 0.350 % 10/1/09 125,000 125,000 Svenska Handelsbanken (New York Branch) 0.300 % 11/4/09 42,000 42,000 Svenska Handelsbanken (New York Branch) 0.290 % 11/9/09 100,000 100,000 Svenska Handelsbanken (New York Branch) 0.290 % 11/10/09 25,000 25,000 Svenska Handelsbanken (New York Branch) 0.270 % 11/24/09 23,000 23,001 Toronto Dominion Bank (New York Branch) 0.420 % 10/2/09 34,000 34,000 Toronto Dominion Bank (New York Branch) 0.270 % 10/29/09 60,000 60,000 Toronto Dominion Bank (New York Branch) 0.550 % 11/2/09 50,000 50,000 Toronto Dominion Bank (New York Branch) 0.450 % 1/4/10 50,000 50,000 7,784,137 Total Certificates of Deposit (Cost $11,462,149) 11,462,149 Other Notes (0.8%) Bank of America, NA 0.260 % 9/4/09 100,000 100,000 Bank of America, NA 0.250 % 9/16/09 100,000 100,000 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($ 000 ) ($ 000 ) Bank of America, NA 0.230 % 9/23/09 20,000 20,000 Total Other Notes (Cost $220,000) 220,000 Repurchase Agreements (23.0%) Banc of America Securities, LLC (Dated 8/31/09, Repurchase Value $259,001,000, collateralized by U.S. Treasury Bond 3.500%, 2/15/39, U.S. Treasury Note 3.875%, 5/15/18) 0.200 % 9/1/09 259,000 259,000 Barclays Capital Inc. (Dated 8/31/09, Repurchase Value $910,999,000, collateralized by U.S. Treasury Bill 0.000%, 4/1/10, U.S. Treasury Note 2.625%, 6/30/14) 0.210 % 9/1/09 910,994 910,994 Barclays Capital Inc. (Dated 8/31/09, Repurchase Value $240,030,000, collateralized by U.S. Treasury Inflation Adjusted Note 3.500%, 1/15/11, U.S. Treasury Note 4.500%, 2/15/16) 0.220 % 9/1/09 240,029 240,029 BNP Paribas Securities Corp. (Dated 8/31/09, Repurchase Value $679,004,000, collateralized by U.S. Treasury Note 2.625%-4.500%, 5/31/10-9/30/13) 0.210 % 9/1/09 679,000 679,000 Credit Suisse Securities (USA) LLC (Dated 8/31/09, Repurchase Value $538,003,000, collateralized by U.S. Treasury Note 4.500%, 5/15/10) 0.200 % 9/1/09 538,000 538,000 Deutsche Bank Securities, Inc. (Dated 8/31/09, Repurchase Value $292,002,000, collateralized by U.S. Treasury Bond 6.375%, 8/15/27, U.S. Treasury Note 1.375%-4.750%, 10/31/10-4/15/12) 0.190 % 9/1/09 292,000 292,000 J.P. Morgan Securities Inc. (Dated 8/31/09, Repurchase Value $1,184,978,000, collateralized by Federal Farm Credit Bank 2.270%, 12/24/13, Federal Home Loan Bank 0.520%-7.625%, 9/11/09- 6/12/26, Federal Home Loan Mortgage Corp. 1.450%-7.000%, 9/15/09-3/15/31, Federal National Mortgage Assn. 1.750%-8.950%, 9/15/09-8/6/38) 0.210 % 9/1/09 1,184,971 1,184,971 RBC Capital Markets Corp. (Dated 8/31/09, Repurchase Value $250,002,000, collateralized by Federal Home Loan Bank 0.880%-1.000%, 1/20/11-2/28/11, Federal National Mortgage Assn. 5.000%, 2/13/17 ) 0.220 % 9/1/09 250,000 250,000 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($ ) ($ ) RBS Securities, Inc. (Dated 8/31/09, Repurchase Value $592,004,000, collateralized by Federal Farm Credit Bank 4.550%-6.900%, 3/22/10- 11/28/22, Federal Home Loan Bank Discount Note, 9/1/09-6/11/10, Federal Home Loan Mortgage Corp. Discount Note, 9/21/09- 12/21/09, Federal National Mortgage Assn. Discount Note, 9/3/09-1/15/10, Federal National Mortgage Assn. 1.750%-7.250%, 12/15/09-5/15/30) % 9/1/09 Societe Generale (Dated 8/31/09, Repurchase Value $659,004,000, collateralized by U.S. Treasury Bill 0.000%, 9/17/09, U.S. Treasury Bond 4.375%-8.875%, 8/15/17-2/15/38, U.S. Treasury Note 0.875%-4.500%, 11/15/10- 5/15/18, U.S. Treasury Inflation Adjusted Bond 2.375%, 1/15/27, U.S. Treasury Inflation Adjusted Note 2.000%, 7/15/14) % 9/1/09 Societe Generale (Dated 8/31/09, Repurchase Value $175,001,000, collateralized by U.S. Treasury Bill 0.000%, 6/10/10, U.S. Treasury Note 0.875%-3.625%, 2/28/11-8/31/13) % 9/1/09 Societe Generale (Dated 8/31/09, Repurchase Value $51,000,000, collateralized by U.S. Treasury Bill 0.000%, 6/10/10, U.S. Treasury Note 0.875%-3.625%, 2/28/11-8/31/13) % 9/1/09 UBS Securities LLC (Dated 8/31/09, Repurchase Value $133,001,000, collateralized by Federal National Mortgage Assn. 0.000%-6.625%, 6/1/17-11/15/30) % 9/1/09 Total Repurchase Agreements (Cost $5,963,994) Medium-Term Note (0.1%) Industrial (0.1%) 3 Procter & Gamble Co. (Cost $17,002) % 9/9/09 Shares Money Market Fund (0.3%) 5 Vanguard Municipal Cash Management Fund (Cost $96,399) % Total Investments (101.8%) (Cost $26,429,625) Other Assets and Liabilities (-1.8%) Other Assets Liabilities ) ) Net Assets (100%) Applicable to 25,959,455,101 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Market Liquidity Fund Net Asset Value per Share $ At August 31, 2009, net assets consisted of: Amount ($ ) Paid-in-Capital Undistributed Net Investment Income  Accumulated Net Realized Losses ) Net Assets  See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors". At August 31, 2009, the aggregate value of these securities was $1,472,615,000, representing 5.7% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7- day yield. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Operations Year Ended August 31, 2009 ($ ) Investment Income Income Interest 1 Total Income Expenses The Vanguard GroupNote B Management and Administrative Total Expenses Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold ) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $72,000. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Changes in Net Assets Year Ended August 31, ($ ) ($ ) Increase (Decrease) in Net Assets Operations Net Investment Income Realized Net Gain (Loss) ) 83 Net Increase (Decrease) in Net Assets Resulting from Operations Distributions Net Investment Income ) ) Realized Capital Gain   Total Distributions ) ) Capital Share Transactions (at $1.00) Issued Issued in Lieu of Cash Distributions Redeemed ) ) Net Increase (Decrease) from Capital Share Transactions Total Increase (Decrease) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Financial Highlights For a Share Outstanding Year Ended August 31, Throughout Each Period Net Asset Value, Beginning of Period $ Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments      Total from Investment Operations Distributions Dividends from Net Investment Income ) Distributions from Realized Capital Gains      Total Distributions ) Net Asset Value, End of Period $ Total Return % Ratios/Supplemental Data Net Assets, End of Period (Millions) $ Ratio of Total Expenses to Average Net Assets % Ratio of Net Investment Income to Average Net Assets % See accompanying Notes, which are an integral part of the Financial Statements. Notes to Financial Statements Vanguard Market Liquidity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund has been established by Vanguard as a cash management vehicle solely available for investment by the Vanguard funds and certain trusts and accounts managed by Vanguard or its affiliates. The fund invests in repurchase agreements and in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers abilities to meet their obligations may be affected by economic developments in such industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds.
